UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7640



DEE DEIDRE FARMER,

                                              Plaintiff - Appellant,


WILLIAM CHERRY,
                                                           Plaintiff,

          versus


TERRY PENNINGTON, Lieutenant; ROBERT FOX, Unit
Manager; J. ROBINSON, Correctional Counselor;
JERRY GAUGHAN, Disciplinary Hearing Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-440-5-H)

Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Dee Deidre Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motions for voluntary dismissal and to vacate judgment. We

have reviewed the record and the district court's opinion and find

that, given this court's affirmance of the district court's under-

lying decision on the merits, the district court did not abuse its
discretion in denying Appellant's motions. See United States v.
Williams, 674 F.2d 310, 312 (4th Cir. 1982). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3